DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-15 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application IN 2019-41017124 filed on 04/30/2019 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 05/17/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 05/17/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.        Claims 1, 6-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, US Pub 2018/0107438 in view of Fujimori et al. [hereafter Fujimori], US Pub 2009/0316176.
              As to claim 1[independent], Takeuchi teaches a non-transitory machine readable medium storing instructions executable by a processor to: 
              detect a storage device directly coupled to a print device [fig. 2, element 41; 0038-0039 Takeuchi teaches that the external storage device corresponding to IC card 2 is wirelessly detected by controller 18]; 
              associate the storage device with a user [fig. 2, element 41; 0038-0039, 0042-0043 Takeuchi teaches that the external storage device corresponding to IC card 2 is wirelessly detected by controller 18, and authenticated the IC card 2 by matching the identification information]; 
              determine whether the storage device has been decoupled [fig. 2; 0048-0050  Takeuchi teaches that when the controller 18 determined that the IC card 2 still coupled/connected to the printer 1, it paused or ended the copying process and return to normal logged in screen 41 (see at least para., 0048 or 0050)]; and 
               in response to determining that the storage device has not been decoupled, pause printing of the print job [fig. 2; 0048-0050  Takeuchi teaches that when the controller 18 determined that the IC card 2 still coupled/connected to the printer 1, it paused or ended the copying process and return to normal logged in screen 41 (see at least para., 0048 or 0050)].
               Takeuchi doesn’t teach retrieve a print job from the storage device;
0006, 0047, 0051-0052  Fujimori teaches that the printer 1 retrieved print data stored in the USB memory and prints the retrieved print data on physical sheet];
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujimori teaching to retrieve a print job from the detected removable storage device to modify Takeuchi’s teaching for accessing the removable external storage device storing image data and application not adapted to operating system (OS) mounted on image processing apparatus when external storage device is attached to multifunction peripheral (MFP), printer or facsimile machine and output image data input via external terminal device to write control unit for performing processing for writing data in an external storage device. The suggestion/motivation for doing so would have been benefitted to the user to enable access of external storage device unrecognizable to the MFP to remotely operate the external terminal device to retrieve image data related to the logged in user, thus protect the security of the retrieved image data.

             As to claim 6 [dependent from claim 1], Fujimori teaches wherein the instructions to detect the storage device directly coupled to a print device [0061 Fujimori teaches that the USB memory attached to the printer 1] further compriseWO 2020/222900PCT/US2020/020315 instructions to display a security notification on the print device informing the user of a policy preventing printing of the print job while the storage device remains directly coupled to the print device [fig. 6, steps 2, 4 & fig. 7; 0093-0095, 0097  Fujimori teaches that the printer 1 display the security notification (please see fig. 7 & 0097) for the user to inform that the USB memory attached to the printer 1 isn’t recognizable, thus prevent the print job to be executed until the concern related to the unrecognizable attached USB memory is resolved].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujimori teaching to retrieve a print job from the detected removable storage device to modify Takeuchi’s teaching for accessing the removable external storage device storing image data and application not adapted to operating system (OS) mounted on image processing apparatus when external storage device is attached to multifunction peripheral (MFP), printer or facsimile machine and output image data input via external terminal device to write control unit for performing processing for writing data in an external storage device. The suggestion/motivation for doing so would have been benefitted to the user to enable access of external storage device unrecognizable to the MFP to remotely operate the external terminal device to retrieve image data related to the logged in user, thus protect the security of the retrieved image data.  

             As to claim 7 [dependent from claim 1], Fujimori teaches wherein the instructions to determine whether the storage device has been decoupled [0043  Fujimori teaches that the USB memory is removable & attachable both] further comprise instructions to determine whether a configurable amount of time has elapsed since the print job was retrieved [0006, 0047, 0051-0052  Fujimori teaches that the printer 1 retrieved print data stored in the USB memory and prints the retrieved print data on physical sheet indicating that the considerable amount of time has elapsed from retrieving print data from the USB memory to print the retrieved print data on physical sheet].  
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujimori teaching to retrieve a print job from the detected removable storage device to modify Takeuchi’s teaching for accessing the removable external storage device storing image data and application not adapted to operating system (OS) mounted on image processing apparatus when external storage device is attached to multifunction peripheral (MFP), printer or facsimile machine and output image data input via external terminal device to write control unit for performing processing for writing data in an external storage device. The suggestion/motivation for doing so would have been benefitted to the user to enable access of external storage device unrecognizable to the MFP to remotely operate the external terminal device to retrieve image data related to the logged in user, thus protect the security of the retrieved image data.

            As to claim 9 [dependent from claim 1], Takeuchi teaches wherein the instructions to determine whether the storage device has been decoupled [fig. 2; 0048-0050  Takeuchi teaches that when the controller 18 determined that the IC card 2 still coupled/connected to the printer 1, it paused or ended the copying process and return to normal logged in screen 41 (see at least para., 0048 or 0050)] further comprise instructions to, in response to determining that the storage device has been decoupled, print the print job [fig. 2, element 71; 0050-0052  Takeuchi teaches that when the controller 18 determined that the IC card 2 is not coupled/connected to the printer 1, and performed the printing process, then return to normal logged in screen 31].  

8.        Claims 2-5, 8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, US Pub 2018/0107438 in view of Fujimori et al. [hereafter Fujimori], US Pub 2009/0316176 and Kuo, US Patent 7741974 (cited in IDS).
             As to claim 2 [dependent from claim 1], Takeuchi and Fujimori don’t teach wherein the instructions to associate the storage device with a user comprise instructions to detect a portable electronic device associated with the user [0053].
             Kuo teaches wherein the instructions to associate the storage device with a user comprise instructions to detect a portable electronic device associated with the user [col. 6, lines 33-65  Kuo teaches that the mobile device 12 is been detected which is associated with the user and the user’s storage device 10. The notification has been sent to the mobile device 12 related to the storage device 10 10].  
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuo teaching to detect a portable electronic device associated with the user and the detected removable storage device to modify Takeuchi and Fujimori’s teaching to remind owner that Universal Serial Bus (USB) device is left connected to device has alarm generator which generates alarm when any of exceeding limited range of RF signal carries identification (ID) number and turns off the device powering transmission circuitry turns off the device. The suggestion/motivation for doing so would have been benefitted to the user to prevent the loss of a USB device by inadvertently leaving the USB device functionally connected to a USB port of a device.

 
             As to claim 3 [dependent from claim 2], Takeuchi teaches wherein the portable electronic device is wirelessly coupled to the print device [0053  Takeuchi teaches that the mobile device 1200 is wireless connected with the printer 1].  

              As to claim 4 [dependent from claim 2], Kuo teaches wherein the instructions to pause printing of the print job further comprise instructions to send a notification to the portable electronic device associated with the user [col. 6, lines 33-65  Kuo teaches that the mobile device 12 is been detected which is associated with the user and the user’s storage device 10. The notification has been sent to the mobile device 12 related to the storage device 10]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuo teaching to detect a portable electronic device associated with the user and the detected removable storage device to modify Takeuchi and Fujimori’s teaching to remind owner that Universal Serial Bus (USB) device is left connected to device has alarm generator which generates alarm when any of exceeding limited range of RF signal carries identification (ID) number and turns off the device powering transmission circuitry turns off the device. The suggestion/motivation for doing so would have been benefitted to the user to prevent the loss of a USB device by inadvertently leaving the USB device functionally connected to a USB port of a device.
 
               As to claim 5 [dependent from claim 2], Kuo teaches wherein the instructions to pause printing of the print job further comprise instructions to emit an audible alarm from the print device [col. 6, lines 33-67  thru col. 7, lines 1-7 Kuo teaches the notifying the mobile device 12 related to the storage device 10 using an alarm].         
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuo teaching to detect a portable electronic device associated with the user and the detected removable storage device to modify Takeuchi and Fujimori’s teaching to remind owner that Universal Serial Bus (USB) device is left connected to device has alarm generator which generates alarm when any of exceeding limited range of RF signal carries identification (ID) number and turns off the device powering transmission circuitry turns off the device. The suggestion/motivation for doing so would have been benefitted to the user to prevent the loss of a USB device by inadvertently leaving the USB device functionally connected to a USB port of a device.       

               As to claim 8 [dependent from claim 1], Takeuchi and Fujimori don’t teach wherein the instructions to determnine whether the storage device has been decoupled further comprise instructions to determine whether the user has left the proximity of the print device.
               Kuo teaches wherein the instructions to determnine whether the storage device has been decoupled [col. 6, lines 33-65  Kuo teaches that the USB memory is removable & attachable both] further comprise instructions to determine whether the user has left the proximity of the print device [col. 6, lines 33-65  Kuo teaches that the mobile device 12 is been detected and determination is made whether the user of the attached USB memory has left the proximity].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuo teaching to detect a portable electronic device associated with the user and the detected removable storage device to modify Takeuchi and Fujimori’s teaching to remind owner that Universal Serial Bus (USB) device is left connected to device has alarm generator which generates alarm when any of exceeding limited range of RF signal carries identification (ID) number and turns off the device powering transmission circuitry turns off the device. The suggestion/motivation for doing so would have been benefitted to the user to prevent the loss of a USB device by inadvertently leaving the USB device functionally connected to a USB port of a device.  
 
              As to claim 10 [independent], Takeuchi teaches a method comprising: 
figs. 2-3; 0038-0039, 0042-0044  Takeuchi teaches that the controller 18 determined whether the authentication information related to the IC card 2 of the user matching the information stored/registered in the printer 1’s memory (see please fig. 3). If so, then the security policy doesn’t prevent printing of the print job while the storage device remains coupled]; and
               in response to determining that the security policy prevents printing of the print job while the storage device remains coupled [figs. 2-3; 0038-0039, 0042-0044  Takeuchi teaches that the controller 18 determined whether the authentication information related to the IC card 2 of the user matching the information stored/registered in the printer 1’s memory (see please fig. 3). If so, then the security policy doesn’t prevent printing of the print job while the storage device remains coupled. However, if the authentication information related to the IC card 2 of the user is not matching the information stored/registered in the printer 1’s memory (see please fig. 3), then the security policy prevents the printing of the print job while the storage device remains coupled]: 
               pausing printing of the print job until the storage device becomes uncoupled [fig. 2; 0048-0050  Takeuchi teaches that when the controller 18 determined that the IC card 2 still coupled/connected to the printer 1, it paused or ended the copying process, when the copying process task is completed and return to normal log in screen 41 (see at least para., 0048 or 0050)]; and 
                providing a reminder to decouple the storage device. 

                Fujimori teaches retrieving a print job from a storage device directly coupled to a printer [0006, 0047, 0051-0052  Fujimori teaches that the printer 1 retrieved print data stored in the USB memory and prints the retrieved print data on physical sheet];
               Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujimori teaching to retrieve a print job from the detected removable storage device to modify Takeuchi’s teaching for accessing the removable external storage device storing image data and application not adapted to operating system (OS) mounted on image processing apparatus when external storage device is attached to multifunction peripheral (MFP), printer or facsimile machine and output image data input via external terminal device to write control unit for performing processing for writing data in an external storage device. The suggestion/motivation for doing so would have been benefitted to the user to enable access of external storage device unrecognizable to the MFP to remotely operate the external terminal device to retrieve image data related to the logged in user, thus protect the security of the retrieved image data. 
               Takeuchi and Fujimori don’t teach providing a reminder to decouple the storage device. 
               Kuo teaches providing a reminder to decouple the storage device [col. 6, lines 33-67  thru col. 7, lines 1-7 Kuo teaches the notifying the mobile device 12 related to the storage device 10 using an alarm indicating that the storage device 10 ha been left connected and need to decouple].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuo teaching to detect a portable electronic device associated with the user and the detected removable storage device to modify Takeuchi and Fujimori’s teaching to remind owner that Universal Serial Bus (USB) device is left connected to device has alarm generator which generates alarm when any of exceeding limited range of RF signal carries identification (ID) number and turns off the device powering transmission circuitry turns off the device. The suggestion/motivation for doing so would have been benefitted to the user to prevent the loss of a USB device by inadvertently leaving the USB device functionally connected to a USB port of a device. 

              As to claim 11 [dependent from claim 10], Kuo teaches wherein the storage device is associated with a user and wherein providing the reminder to decouple the storage device comprises sending a message to the user [col. 6, lines 33-67  thru col. 7, lines 1-7 Kuo teaches the notifying the mobile device 12 related to the storage device 10 using an alarm indicating that the storage device 10 ha been left connected and need to decouple].  

               As to claim 12 [dependent from claim 11], Fujimori teaches wherein sending the message to the user comprises sending the message to be displayed on a mobile device associated with the user [fig. 6, steps 2, 4 & fig. 7; 0093-0095, 0097  Fujimori teaches that the printer 1 display the security notification (please see fig. 7 & 0097) for the user to inform that the USB memory attached to the printer 1 isn’t recognizable, thus prevent the print job to be executed until the concern related to the unrecognizable attached USB memory is resolved].  

              As to claim 13 [dependent from claim 11], Kuo teaches wherein providing the reminder to decouple the storage device comprises providing at least one of an audible [col. 6, lines 33-67  thru col. 7, lines 1-7 Kuo teaches the notifying the mobile device 12 related to the storage device 10 using an alarm indicating that the storage device 10 has been left connected and need to decouple] and a visual alert by the printer. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuo teaching to detect a portable electronic device associated with the user and the detected removable storage device to modify Takeuchi and Fujimori’s teaching to remind owner that Universal Serial Bus (USB) device is left connected to device has alarm generator which generates alarm when any of exceeding limited range of RF signal carries identification (ID) number and turns off the device powering transmission circuitry turns off the device. The suggestion/motivation for doing so would have been benefitted to the user to prevent the loss of a USB device by inadvertently leaving the USB device functionally connected to a USB port of a device. 
 
              As to claim 14 [independent], Takeuchi teaches a system, comprising: 
              a storage device engine to: 
             detect a storage device directly coupled to a print device [fig. 2, element 41; 0038-0039 Takeuchi teaches that the external storage device corresponding to IC card 2 is wirelessly detected by controller 18], 
              associate the storage device with a user [fig. 2, element 41; 0038-0039, 0042-0043 Takeuchi teaches that the external storage device corresponding to IC card 2 is wirelessly detected by controller 18, and authenticated the IC card 2 by matching the identification information]; and 
              a security engine to: 
              determine whether the storage device has been decoupled from the print device [fig. 2; 0048-0050  Takeuchi teaches that when the controller 18 determined that the IC card 2 still coupled/connected to the printer 1, it paused or ended the copying process and return to normal logged in screen 41 (see at least para., 0048 or 0050)], and 
               in response to determining that the storage device has not been decoupled from the print device [fig. 2; 0048-0050  Takeuchi teaches that when the controller 18 determined that the IC card 2 still coupled/connected to the printer 1, it paused or ended the copying process and return to normal logged in screen 41 (see at least para., 0048 or 0050)]: 
fig. 2; 0048-0050  Takeuchi teaches that when the controller 18 determined that the IC card 2 still coupled/connected to the printer 1, it paused or ended the copying process and return to normal logged in screen 41 (see at least para., 0048 or 0050)], and
             Takeuchi doesn’t teach retrieve a print job from the storage device, and 
             Fujimori teaches retrieve a print job from the storage device [0006, 0047, 0051-0052  Fujimori teaches that the printer 1 retrieved print data stored in the USB memory and prints the retrieved print data on physical sheet], and
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujimori teaching to retrieve a print job from the detected removable storage device to modify Takeuchi’s teaching for accessing the removable external storage device storing image data and application not adapted to operating system (OS) mounted on image processing apparatus when external storage device is attached to multifunction peripheral (MFP), printer or facsimile machine and output image data input via external terminal device to write control unit for performing processing for writing data in an external storage device. The suggestion/motivation for doing so would have been benefitted to the user to enable access of external storage device unrecognizable to the MFP to remotely operate the external terminal device to retrieve image data related to the logged in user, thus protect the security of the retrieved image data.
             Takeuchi and Fujimori don’t teach provide a reminder to the user to decouple the storage device.
col. 6, lines 33-67  thru col. 7, lines 1-7 Kuo teaches the notifying the mobile device 12 related to the storage device 10 using an alarm indicating that the storage device 10 ha been left connected and need to decouple].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuo teaching to detect a portable electronic device associated with the user and the detected removable storage device to modify Takeuchi and Fujimori’s teaching to remind owner that Universal Serial Bus (USB) device is left connected to device has alarm generator which generates alarm when any of exceeding limited range of RF signal carries identification (ID) number and turns off the device powering transmission circuitry turns off the device. The suggestion/motivation for doing so would have been benefitted to the user to prevent the loss of a USB device by inadvertently leaving the USB device functionally connected to a USB port of a device.
  
             As to claim 15 [dependent from claim 14], Kuo teaches wherein the reminder to the user comprises a message to be displayed on a mobile device associated with the user [col. 6, lines 33-67  thru col. 7, lines 1-7 Kuo teaches the notifying the mobile device 12 related to the storage device 10 using an alarm indicating that the storage device 10 ha been left connected and need to decouple].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuo teaching to detect a portable electronic device associated with the user and the detected removable storage device to modify Takeuchi and Fujimori’s teaching to remind owner that Universal Serial Bus (USB) device is left connected to device has alarm generator which generates alarm when any of exceeding limited range of RF signal carries identification (ID) number and turns off the device powering transmission circuitry turns off the device. The suggestion/motivation for doing so would have been benefitted to the user to prevent the loss of a USB device by inadvertently leaving the USB device functionally connected to a USB port of a device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HARIS SABAH/            Examiner, Art Unit 2674